Name: Commission Regulation (EU) 2017/1389 of 26 July 2017 amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the designation of the EU reference laboratory for foodborne viruses (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  health;  research and intellectual property;  foodstuff;  Europe
 Date Published: nan

 27.7.2017 EN Official Journal of the European Union L 195/9 COMMISSION REGULATION (EU) 2017/1389 of 26 July 2017 amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the designation of the EU reference laboratory for foodborne viruses (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 32(5) thereof, Whereas: (1) Regulation (EC) No 882/2004 lays down the general tasks, duties and requirements for European Union (EU) reference laboratories for food and feed and for animal health. The EU reference laboratories for food and feed are listed in Part I of Annex VII to that Regulation. This list does not include an EU reference laboratory for foodborne viruses. However, Article 32(5) of that Regulation provides that additional EU reference laboratories may be included in Annex VII by the Commission. (2) EU reference laboratories should cover the areas of feed and food law and animal health where precise analytical and diagnostic results are needed. Although well-established methods to detect viruses in foods exist, the effectiveness of controls is hampered by the lack of uniformity in the use of the tests. The fact that no proficiency tests are being performed to assess the methods used by national reference laboratories and their capability to use the tests makes it difficult for some national reference laboratories and official laboratories to obtain the accreditation necessary to work in compliance with Regulation (EC) No 882/2004. Therefore, the absence of an EU reference laboratory on foodborne viruses negatively affects the competent authorities' ability to perform official controls in this area. (3) On 16 December 2016 the Commission launched a call for applications to select and designate an EU reference laboratory in the field of foodborne viruses. The selected laboratory Livsmedelsverket should be designated as EU reference laboratory in the field of foodborne viruses. (4) Part I of Annex VII to Regulation (EC) No 882/2004 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 In Part I of Annex VII to Regulation (EC) No 882/2004, the following point 22 is added: 22. EU reference laboratory for foodborne viruses Livsmedelsverket Uppsala Sweden. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 30.4.2004, p. 1.